DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    GEICO INDEMNITY COMPANY,
                             Appellant,

                                      v.

           RON WECHSEL, D.C., a/a/o SAMMIE WORTHY,
                          Appellee.

                               No. 4D21-382

                                [July 7, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; John D. Fry, Judge; L.T. Case Nos. CACE 19-023110
(AP) and CONO 17-008305 (70).

   Michael A. Rosenberg, Peter D. Weinstein and Thomas L. Hunker of
Cole, Scott & Kissane, P.A., Plantation, for appellant.

   Chad A. Barr and Dalton L. Gray of the Law Office of Chad A. Barr,
P.A., Altamonte Springs, for appellee.

PER CURIAM.

  Affirmed. See Geico Indem. Co. v. Muransky Chiropractic, P.A., 46 Fla. L.
Weekly D1513a, 2021 WL 2584107 (Fla. 4th DCA June 24, 2021).

CONNER, C.J., CIKLIN and GERBER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.